Spear, J.
This is an action on the case brought by the plaintiff to recover for the sale and delivery of an assortment of goods containing various kinds of articles to the amount of forty-nine dollars. But in addition- to the assortment of goods the sale included a device *164for the distribution of the goods, called a punch board. The defense is, that this combination, as a whole, constituted a gambling device, within the law. The agreed statement contains the following description of the sale:
“The assortment described in plaintiff’s writ consisted, of a board containing seven hundred holes in each of which was a slip of paper with a number printed thereon. The board was covered with a paper upon which were spots indicating where each hole was located. A list of premiums, so called, was printed on the paper cover.
“The collar buttons did not exceed in retail value the sum of five cents, and the premiums, consisting of seventy articles, varied in value from fifty cents to two dollars, except the one designated as “last punch,” which was in this case a meerchaum pipe of the retail value of about five dollars. “Upon the purchase of a collar button for ten cents, a person was entitled to the further right to punch out iheslip of paper in any hole which he might choose. If the number upon the slip of paper in the hole punched by him corresponded with the number placed opposite any premium described on said board, such premium became the property of such person.
“That the intention of the plaintiff was that the said assortment should be used according to the specifications of said board.”
The construction of our statute in its application to the decision of what constitutes a gambling device has been fully declared several times in this State and recently reviewed in the case of State v. Googin, 117 Maine, 102. In this case the statute is fully quoted and analyzed in the light of the decisions in this and other jurisdictions. An extended opinion, therefore, upon this question would be but a repetition of the interpretation already given our statute. Under this recent decision there can be no question of doubt that the device here described comes fully within the ban of the statute as a gambling device.
In accordance with the stipulation,

Judgment for the defendant.